DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 11/23/2020 has been received and entered in to the case. 
	Claim 1-31 and 43 has/have been canceled, and claims 32-42 and 44-46 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §103 has been withdrawn due to the instant amendment. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey Hundley on 1/21/2021.

The application has been amended as follows: 

Claim 32: replace the term “ckit+” with “c-kit+” in line 3
Claim 42: insert “stem” between the terms “cardiac” and “cells” in line 6
Claim 42: replace the term “ckit+” with “c-kit+” in line 6

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Mishra (of record) in view of Nadal-Ginard (of record). As discussed by applicant, the claimed invention is based on unexpected and surprising results from the use of a conditioned medium from neonatal cardiac stem cells that are c-kit+ showing superior effects compared to cardiac stem cells alone, and significantly better effect of neonatal cardiac stem cells over adult cardiac stem cells in repairing a cardiac condition as shown in the instant specification. Thus, the combined teachings of Mishra and Nadal-Ginard would not render the claimed obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632